NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4549-19

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JULIO CAMACHO,

     Defendant-Appellant.
_______________________

                   Submitted May 16, 2022 – Decided July 27, 2022

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 17-06-0589.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Chief Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Julio Camacho appeals from the dismissal of his petition for

post-conviction relief, contending he established a prima facie case of

ineffective assistance of counsel requiring an evidentiary hearing. Because the

trial judge correctly determined the evidence insufficient to sustain defendant's

burden, we affirm.

      On one day in March 2017, defendant robbed a liquor store with a BB

gun, and shortly thereafter approached two young men on the street,

brandishing the gun and demanding money, their cell phones and a key fob.

The liquor store robbery was captured on video, and after defendant left the

young men and went in search of their car, they ran home to report they'd been

robbed. Defendant was subsequently accosted by the father and uncle of one

of the victims, demanding defendant return the stolen property. A police

officer arrived, disarmed defendant and arrested him. A rapid drug screen

performed at the hospital following defendant's arrest noted the presence of

PCP and cannabinoid in his urine. An emergency room nurse noted defendant

"appears to be hallucinating."

      Prior to indictment, the State offered to allow defendant to plead guilty

to two counts of first-degree robbery and one count of first-degree carjacking

in exchange for a recommended twelve-year sentence subject to the periods of


                                                                           A-4549-19
                                        2
parole ineligibility and supervision required by the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2. Defendant declined the offer, and he was

subsequently indicted on those charges and eight others, including a certain

persons offense. Defendant's prior record made him extended-term eligible.

      Following defendant's indictment, the State's plea offer stood at a

seventeen-year NERA term until the final pre-trial conference when the State

agreed to recommend a thirteen-year NERA term in exchange for defendant's

plea to two counts of armed robbery and carjacking. Defendant turned down

the offer, despite the urging of his lawyer and his family. The week before

trial, the court held a competency hearing for defendant after he submitted a

pre-trial memo in his own behalf with bizarre references to the judge,

prosecutor and defense counsel. A psychologist at Ann Klein Forensic Center

testified defendant was feigning his symptoms, understood the charges against

him and could participate in his defense.

      The judge declared defendant competent to stand trial and the jury was

assembled when defendant decided he wanted to accept the State's plea offer,

which entailed defendant pleading to the same counts of the indictment as

counsel had negotiated previously in exchange for a recommended sixteen-

year NERA term.


                                                                            A-4549-19
                                       3
      After the trial judge obtained the presiding judge's consent to the late

plea, defendant engaged in an extended plea colloquy in which he was

questioned by the court, defense counsel and the prosecutor. Defendant

acknowledged the extensive negotiations surrounding the plea, his exposure,

including the potential for an extended term, and expressed his understanding

that "a BB gun when used in the course of a robbery" is the same as "a 'real

gun'" qualifying for first-degree treatment. Defendant expressed satisfaction

with the services of his counsel, assured the judge he was pleading guilty

because he was guilty, and that no one had pressured him to enter the plea.

After defendant answered detailed questions as to the facts of the offenses, the

judge accepted defendant's guilty plea to two counts of first-degree robbery

and first-degree carjacking in exchange for the State's agreement to dismiss the

remaining eight counts of the indictment, waive an extended term and

recommend a sixteen-year NERA sentence.

      Three weeks after entering his plea, defendant sent a letter to the court

and his counsel that he wished to withdraw it. The judge heard the motion at

the scheduled sentencing hearing two weeks later. Defendant explained the

hospital records from the time of his arrest, which he only recently received

despite having asked his counsel to secure them previously, "says . . . [he] was


                                                                           A-4549-19
                                        4
under the influence of PCP and [he] was hallucinating." Asked by the judge

why he didn't raise that when he entered his plea, defendant explained he was

pressured by his counsel "telling [him] he was going to lose at trial. Who

wouldn't want to cop out, you know." The prosecutor countered that the plea

was negotiated over a lengthy period, and that defendant's counsel had advised

the prosecutor "early on" about defendant being under the influence when he

committed the offenses, making clear this was not new information.

        The judge denied the motion and sentenced defendant to an aggregate

sixteen-year NERA term in accordance with his plea. Defendant appealed, and

we affirmed both his sentence and the denial of his Slater1 motion on a

sentencing calendar. State v. Camacho, No. A-3847-17 (App. Div. Sept. 25,

2018).

        Defendant filed a timely petition for PCR, contending plea counsel

failed to investigate and obtain medical records demonstrating he was under

the influence of PCP at the time of his offenses, failed to secure a lower plea

offer and did not meaningfully argue his Slater motion. The judge, who had

presided over defendant's competency hearing, taken his plea and sentenced

him to prison, denied the petition without an evidentiary hearing.


1
    State v. Slater, 198 N.J. 145 (2009).
                                                                             A-4549-19
                                            5
      As to the hospital record of the drug screen defendant proffered and his

Slater motion, the judge noted review of the record made clear the drug test

was a screening test only. The document states it was to be used solely "for

medical purposes," and "[i]f confirmation of the positive results needed," the

lab had to be notified within fourteen days — well before defendant's counsel

had been appointed — to allow further testing by gas chromatography. The

judge found that even had defendant's counsel possessed the screening test

results defendant proffered "on the day he became counsel of record,

conclusive tests could not have been ordered."

      The judge credited defense counsel with having brought attention early

to defendant being under the influence at the time of his offenses, noting the

"numerous references" in the record of defense counsel's efforts to use it to

defendant's advantage in the plea negotiations with the prosecutor. Because

the record was of no avail on the Slater motion, however, a more vigorous

argument on defense counsel's part would not have changed the result. As for

defendant's criticism of counsel for his failure to secure a more favorable plea,

the record makes abundantly clear counsel had secured two more favorable

pleas, both of which defendant rejected.




                                                                           A-4549-19
                                        6
      Defendant appeals, reprising the arguments he made in the trial court.

To succeed on a claim of ineffective assistance, a defendant must establish,

first, that "counsel's representation fell below an objective standard of

reasonableness" and, second, that "there is a reasonable probability that, but

for counsel's unprofessional errors, the result of the proceeding would have

been different." Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).

When a defendant's conviction rests on a guilty plea, the focus of the prejudice

prong is "whether counsel's constitutionally ineffective performance affected

the outcome of the plea process." Hill v. Lockhart, 474 U.S. 52, 59 (1985).

To obtain relief, a defendant "must convince the court that a decision to reject

the plea bargain would have been rational under the circumstances." Padilla v.

Kentucky, 559 U.S. 356, 372 (2010).

      As is clear from the record, the State had a strong case. Defendant's

robbery of the liquor store was captured on video, and he was apprehended

with the BB gun. Because the two young men defendant robbed and carjacked

had enlisted their relatives to get back their belongings, several people were

prepared to identify defendant at trial. Defendant was also extended-term

eligible and conviction at trial could have resulted in him serving decades in

prison on consecutive sentences for these three first-degree offenses.


                                                                            A-4549-19
                                        7
      Defendant put forth nothing to show any realistic hope of succeeding on

an intoxication defense. See State v. Cameron, 104 N.J. 42, 56 (1986)

(discussing factors "pertinent to the determination of intoxication sufficient to

satisfy the test of 'prostration of faculties'"). Having reviewed the record, we

agree with the trial judge that defendant failed to show any incompetence on

his counsel's part or that a decision to reject the plea bargain the State offered

on the trial date would have been a rational decision under the circumstances.

State v. Nunez-Valdez, 200 N.J. 129, 139 (2009). His failure to establish a

prima facie case made an evidentiary hearing unnecessary. See State v. Porter,

216 N.J. 343, 355 (2013).

      Affirmed.




                                                                             A-4549-19
                                         8